Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US17/30755 05/03/2017, is acknowledged. 
Status of Claims
Claims 1-13, 18-23 and 25 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on June 23, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 12/13/2019, which has been entered in the file.
Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group I [which includes claims 1-13], drawn to a compound of formula I and the elected species as set forth to a compound IRES-J007, such as, 
    PNG
    media_image1.png
    122
    165
    media_image1.png
    Greyscale
, with traverse, is acknowledged. The traversal is on the ground(s) that all the remaining invention Groups should be rejoined and examined with the elected Group I, because “Groups I, II & III are drawn to a single inventive concept and should 
The invention Groups I-III each relates to a set of structurally diverse and dissimilar compounds [having different variable groups, which are attached directly and indirectly to the formula I], compositions comprising compounds, and their methods of uses, which do not possess a substantial common core wherein a reference anticipating one would not necessarily render the other obvious. The core does not define a contribution over the art. The ring structure of formula I is further substituted by different variables, such as, A, B, R1 and R2 which are broadly defined and when the compound of formula I is taken as a whole, a plethora of vastly different compounds are possible. Thus these features are not considered ‘special technical features’ under PCT rules 13.1 and 13.2. Hence, the unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
In addition, 35 U.S.C. 372 (b)(2) clearly states that unity of invention may be reexamined under 35 U.S.C. 121. Restriction was based on PCT Rule 13.1, 13.2 and Annex B part 1(b) together with 37 CFR 1.475 and 1.499 for lacking unity of invention because of lacking a significant structural element qualifying as the special technical features.
PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (requirement of unity of invention).

Annex B (2)(V) when dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention shall be reconsidered by the Examiner. Reconsideration does not necessarily imply that an objection of lack of unity shall be raised. If the Examiner finds one of the inventions unpatentable over the prior art the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention. Nevertheless, the Examiner may reconsider to rejoin method of use claims commensurate in scope with the product claims when the case would be found in condition for allowance [provided those method claims are free from 35 U.S.C. §112 first (including written description, reach-through claim language and/or scope-enablement issues) and second paragraphs]. For these reasons, Applicant’s arguments are found unpersuasive and, since 35 U.S.C. 101 allows one patent per invention, the requirement for restriction (election of species) is still deemed proper.
		Claims 18-23 and 25 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.
		Applicants preserve their right to file a divisional on the non-elected subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Watson et al (2001). Applicant claims compounds (inhibitors of IRES-mediated protein synthesis), their compositions and the method of uses thereof. Watson et al also discloses an identical compound, which anticipates the instantly claimed invention, including the elected species [
    PNG
    media_image2.png
    215
    481
    media_image2.png
    Greyscale
, STN International, CAPLUS database, Accession Number 2001: 155134, a copy is provided with this Office action]. 
Claims 1-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jamison et al (2016). Applicant claims compounds (inhibitors of IRES-mediated protein synthesis), their compositions and the method of uses thereof. Jamison et al also discloses several identical compounds, which anticipate the instantly claimed inventions, wherein B is an alkyl group  [
    PNG
    media_image3.png
    146
    433
    media_image3.png
    Greyscale
 ;
    PNG
    media_image4.png
    133
    424
    media_image4.png
    Greyscale
  , STN International, CAPLUS database, Accession Number 2016: 1876723, a copy is provided with this Office action]. 
Claims 1-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Holmes et al (2016). Applicant claims compounds (inhibitors of IRES-mediated protein synthesis), their compositions and the method of uses thereof. Holmes et al also discloses several identical compounds, which anticipate the instantly claimed inventions, wherein B is an aralkyl   [ 
    PNG
    media_image5.png
    260
    454
    media_image5.png
    Greyscale
, STN International, CAPLUS database, Accession Number 2016: 1104310, a copy is provided with this Office action]. 
s 1-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ali et al (2004). Applicant claims compounds (inhibitors of IRES-mediated protein synthesis), their compositions and the method of uses thereof. Ali et al also discloses several identical compounds, which anticipate the instantly claimed inventions  [
    PNG
    media_image6.png
    83
    152
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    77
    111
    media_image7.png
    Greyscale
,
    PNG
    media_image8.png
    86
    121
    media_image8.png
    Greyscale
, Table 1, product 13, 15, 17, page 4774-4775, cited in IDS]. 
Claims 1-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Watson et al (2001). Applicant claims compounds (inhibitors of IRES-mediated protein synthesis), their compositions and the method of uses thereof. Watson et al also discloses several identical compounds, which anticipate the instantly claimed inventions  [
    PNG
    media_image9.png
    258
    354
    media_image9.png
    Greyscale
, Table 1, and page 1828, cited in IDS]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The recitation of “
    PNG
    media_image10.png
    21
    244
    media_image10.png
    Greyscale
” (claim 11, line 2, page 5) renders the claims indefinite because it is unclear from the claim what the Applicant is intending to encompass with this sort of numbering for pharmaceuticals / compounds without disclosing the actual chemical names and/or formula or structures [confusion over the intended scope of a claim, see MPEP 2173.05(d)] and therefore, it is not possible to ascertain the metes and bounds of the claimed subject matter. Therefore, it is suggested to delete those numbered compounds and/or amend the claims within the context and scope of the claims (e.g., disclosing the full chemical name or structure) in order to overcome the rejection. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


 



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626